DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed November 1, 2022, with respect to rejection of claim 14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 14 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed November 1, 2022, with respect to the rejection of claims 1-4, 9-12, 14-16 and 18-21 under 35 U.S.C. 103 as being unpatentable over Cheng et al. U.S. publication no. 2017/0333225 A1 (“Cheng”) in view of Slemker et al. U.S. publication no. 2013/0173020 A1 (“Slemker”) and further in view of Perkins U.S. patent no. 6,334,876 have been fully considered and are persuasive.  Therefore, the rejection based on previous basis of rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional features taught by the previously applied prior art to Slemker.
In particular, Applicant argues that the applied prior art fails to teach the newly recited claim limitation of “the prosthetic lock assembly further comprises first and second one-way valves positioned parallel to the pin member in the lock body and perpendicular to the pin engagement member” substantially as claimed.  At least paragraphs [0115]-[0122] and figures 16 and 25-27 of the applied prior art to Slemker teaches the inclusion of at least one valve in addition to the spool valve assembly 400, which is applied in the rejection to take the place of the valve at position 3 in the invention of Cheng.  Moreover, as explained in the below detailed rejection, the mere duplication and orientation of the pair of valves does not constitute a patentable novelty.  Applicant has failed to establish how the number of valves and their location produces more than predictable results.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, 14-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. U.S. publication no. 2017/0333225 A1 (“Cheng”) in view of Slemker et al. U.S. publication no. 2013/0173020 A1 (“Slemker”) and further in view of Perkins U.S. patent no. 6,334,876.
Regarding claims 1, 2, 16, 18 and 19, Cheng discloses a prosthetic socket system (e.g., figures 3, 4, 7 and 8), comprising: a socket (61, seq.) having a distal end including a lamination member (depiction in at least figures 3, 4 and 6-8 show the socket 61, seq. as being formed as “bonding layers of material together” to the edges of a non-numbered mounting member through which a bore axially extends there-through- for example, the lamination member is the top circular member seen well in the exploded view of figure 6) mounted in the distal end of the socket (61, seq.) and forming a bore axially extending there-through (figures 3, 4 and 6-8); a prosthetic liner (6, seq.) adapted to provide an interface between a residual limb and the socket (61, seq.), the prosthetic liner (6, seq.) defining a distal end carrying an attachment pin (13, seq.) insertable through the bore (e.g., feature of figures 3, 4, 7 and 8) of the lamination member (figures 3, 4 7 and 8); and a prosthetic lock assembly (including 1) mounted to the socket (61, seq.) (figures), the prosthetic lock assembly (including 1) including: a lock body (1 including 11 and 12, seq.) having a pin hole (including 111, seq.) adapted to receive the attachment pin (13, seq.) extending through the bore of the lamination member (figures 3, 4 and 6-8); the lock body (including 11) further defining a radial bore (through which 2, 3 extends- figure 4a) intersecting the pin hole (figures 4 and 4A, etc.), and a chamber (into which constraint block 23 is provided- figure 4A) carrying a locking device (including 23) that selectively locks to the attachment pin and fluidly connects the pin hole and the radial bore (figures 3, 4, 7 and 8 and at least paragraphs [0029]-[0030], [0032], etc.) to uni-directionally lock the attachment pin (13, seq.) in the lock body (1, seq.) while permitting insertion of the attachment pin (13, seq.) in the lock body (1, seq.), wherein the lock body is arranged to provide a seal around [the connection/lock] formed between the lock body and the attachment pin (e.g., figures; paragraphs [0026] and [0028]-[0029], seq.); a valve assembly (3, seq.) positioned in the lock body (1, seq.), the valve assembly (3, seq.) being movable between a closed position (seal 22, seq. engaged) in which the valve assembly (3, seq.) is sealed (e.g., paragraphs [0026], [0029], figures, etc., seq.), and an open position (seal 22, seq. is disengaged) in which the valve assembly (3, seq.) is unsealed so that air moves into the lock body via the valve assembly (e.g., paragraphs [0026], [0029], figures, etc., seq.); and a release mechanism (including 21, etc.) positioned in the lock body (figures; paragraphs [0026] and [0030], etc. seq.), the release mechanism (including 21, etc.) arranged to both release the locking device (2, seq.) from the attachment pin (13, seq.) and move the valve assembly (3) to the open position (disengagement with seal 22, seq.) in a single action (e.g., see at least figures and paragraphs [0026]-[0030]), wherein a pin engagement part (232) is configured to uni-directionally lock the attachment pin (13) in the lock body (including 11) while permitting insertion of the attachment pin in the lock body (e.g., see at least paragraphs [0027]-[0028] and [0031], etc. and figures 3 and 4), the pin engagement part (232) is configured such that as the attachment pin (13) move through the pin hole (111), sliding contact between the pin engagement part (232) and the attachment pin (13) moves the locking device (23) within the chamber (into which constraint block 23 is provided) and permits insertion of the attachment pin (13) into the pin hole (111) (e.g., figures 3, 4 and 6-8), wherein the release mechanism (2, including 21) is arranged to push into the lock body (including 11) to urge the locking device (23) in a first direction toward the valve assembly (3) and disengage a pin engagement part of the lock body from between a space between adjacent serrations on the attachment pin thereby allowing upward axial movement of the attachment pin within the prosthetic lock assembly (e.g., see at least figures 3, 4 and 6-8; paragraphs [0028] and [0031], etc.).
Cheng teaches the valve assembly (3) functions by a sealing of removal of seal 22 through the valve assembly (3).  Thus, Cheng is further silent regarding the valve assembly (3, seq.) including a pin member releasably engageable with the locking device in the lock body substantially as claimed.
In the same field of endeavor, namely prosthetic socket systems, Slemker teaches a valve assembly for use with an actuator button 304 (figure 16; paragraph [0097]). The valve assembly including at least the spool valve assembly depicted in figures 15 and 16.  Slemker teaches the valve assembly includes a pin member (312 or the like), wherein the valve assembly includes a valve housing (channel in 1 of Cheng into which valve is placed) carrying the pin member (312 of Slemker), and a spring member (314 of Slemker) biasing the valve assembly toward the closed position (figures 15 -16 and paragraph [0099], etc. of Slemker), the spring member (314 of Slemker) located on and about the pin member (312 or the like of Slemker) (e.g., figure 16 of Slemker), wherein the valve housing defines a seat (containing 316-see Slemker) arranged to engage a head portion of the pin member (312 of Slemker) (see figure 16 of Slemker) when the valve assembly is in the closed position.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using the valve open/closing means of Slemker in the invention of Cheng, at the position of element 3 of Cheng so as to substitute one valve system for another, as an obvious matter of design choice selected among various functional equivalent valve alternatives and/or because a spool valve may be more reliable than the required valve ring seating provided by the disclosure of Cheng with predictable results and a reasonable expectation of success.
Thus, in the invention of Slemker in view of Cheng, as applied above, the pin member 312 of Slemker (figure 16 of Slemker) selectively engages with the locking device (including 23 of Cheng- figures 3, 4 and 6-8) when moving the valve assembly (spool valve of Slemker) between open and closed positions.  Moreover, as Cheng teaches the release mechanism (including 21, etc.) arranged to both release the locking device (2, seq.) from the attachment pin (13, seq.) and move the valve assembly (3) to the open position (disengagement with seal 22, seq.) in a single action with radial alignment of both portions 2 and 3 (e.g., figures 2-4 and 6-8) and with replacement/substitution of the spool valve of Slemker at the location of valve 3 of Cheng, Cheng in view of Slemker, applied above, results in the release mechanism 2 of Cheng being arranged to urge the locking device further in the first direction, the locking device adapted to engage with and drive the pin member (312) of Slemker’s spool valve assembly toward the valve housing (channel 1 of Cheng into which the spool valve of Slemker is placed), to separate the head portion of the pin member (312 of Slemker) from the seat of the valve housing, and to move the valve assembly to the open position (figures 15 and 16 of Slemker and figures 3, 4 and 6-8 of Cheng).
Cheng further discloses the prosthetic lock assembly further comprises a spring member (24) positioned between the locking device (2) and the lock body (1) in the chamber, the spring member (24) arranged to bias the locking device away from the valve assembly (spool valve assembly of Slemker positioned at location of valve 3 of Cheng) (e.g., figures; paragraphs [0026]-[0030] and [0032] of Cheng), wherein when the attachment pin (13) is removed from the lock body (1, seq.) and the release mechanism is released, stored energy in the spring member (24) forces the locking device back in a second direction opposite the first direction (e.g., figures; paragraphs [0026]-[0030] and [0032] of Cheng), returning the prosthetic lock assembly toward an unloaded position (e.g., figures; paragraphs [0026]-[0030] and [0032] of Cheng), and simultaneously, in view of the Slemker valve being applied to the Cheng device, stored energy in the spring member (314 of Slemker) on the pin member (312 of Slemker) forces the valve assembly toward the closed position releasing the chamber.
Cheng in view of Slemker is silent regarding the spring member includes first and second supplementary spring members located parallel to and on opposed sides of the pin member of the valve assembly substantially as claimed.  
In the same field of endeavor, namely prosthetic socket device, Perkins teaches a spring bias force may be applied using first and second supplementary spring members (260, 262) located on opposite sides of the member it biases (e.g., figure 13).  Additionally, note that inclusion of first and second supplementary springs apparently merely duplicates the spring 24 of the Cheng reference in form and function and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using first and second supplementary springs in the invention of Cheng in view of Slemker, as taught and/or suggested by Perkins, in order to ensure complete release/biasing element 23 (e.g., see figures 4A and 7A of Cheng) and because duplication of essential working parts of a device involves only routine skill in the art.  Moreover, with the spring and pin member of Slemker replacing element 3 of Cheng, the application of the first and second supplementary springs of Perkins to the invention of Cheng in view of Slemker results in the first and second supplementary springs (260, 262 of Perkins) being parallel to and on opposed sides of the pin member of the valve (formed at centrally located element 3 of Cheng- figure 4A and 7A of Cheng).
Cheng as modified by Slemker and Perkins in the manner applied above is silent regarding the prosthetic lock assembly further comprises first and second one-way valves positioned parallel to the pin member in the lock body and perpendicular to the engagement part substantially as claimed.
Slemker further teaches inclusion of at least one one-way valve in addition to the spool valve/ i.e., valve positioned at location 3 of Cheng in the above rejection at least by teaching “Some example embodiments may include a check valve, such as a duck bill valve, which may be configured to allow venting of air while spool valve assembly 400 is in the shut position while still preventing entry of air into socket 20…” (paragraph [0115]).  Slemker teaches features of the additionally included valve in at least paragraphs [0115]-[0122]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try including at least one additional one-way valve in the housing of Cheng, as taught and/or suggested by Slemker, in order to allow venting of air while the spool valve assemble is in the shut position while still preventing entry of air into the socket of enhanced socket suction with predictable results and a reasonable expectation of success.
Cheng in view of Slemker in view of Perkins, as applied above, is silent regarding the inclusion of two parallel valves substantially as claimed.
Applicant has failed to show how inclusion of a pair of valves produces any unexpected results.  Rather, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One of ordinary skill in the art at the time of the invention would recognize that inclusion of multiple one-way exhaust valves in the body of the device would enhance the ability of the device to expel air and increase the vacuum in the socket.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try including a pair of one-way valves taught by Slemker in the body of the device to increase the vacuum in the socket during ambulation and use of the device with predictable results and a reasonable expectation of success.
Cheng in view of Slemker in view of Perkins is silent regarding any express teaching that the valves are parallel with one another or perpendicular to the engagement part substantially as claimed.
Applicant has failed to show how the parallel/perpendicular arrangement of the valves produces any unexpected results or is more than a mere design choice.  Based on the invention of Cheng in view of Slemker in view of Perkins, it appears placement of the valves in any orientation would be acceptable, so long as the hole in the body housing the pair of valves are positioned to expel air from the chamber and socket.  As such, there is a finite number of selectable positions for the valves to be located in the body.  Moreover, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to try placing the pair of valves parallel with one another and perpendicular with the engagement part in order to select a suitable valve location that produces the desired results of expelling air for the chamber and socket during use with predictable results and a reasonable expectation of success.
Regarding claims 3 and 4, in the invention of Cheng in view of Slemker in view of Perkins, as applied above, in order for the device of Cheng to work according to its principle operation wherein the single action of pressing the rod 21 both releases the seal of the valve system 3 and the locking  mechanism 2 (paragraph [0026]-[0030] of Cheng), the spool valve of Slemker will be placed in the location of valve 3 of Cheng (see at least figures 2-4 of Cheng), as discussed above.  As such, the release mechanism (21 of Cheng) is arranged to release the locking device (2 of Cheng) from the attachment pin (13 of Cheng) before moving the valve assembly (releasable spool valve of Slemker as placed at valve location depicted as element 3 of Cheng) to the open position such that the attachment pin (13 of Cheng) is capable of being moved without the valve assembly (positioned on opposite side of the lock device 1) being moved to the open position substantially as claimed (see figures 1-8 of Cheng and figures 15-16 of Slemker). 
Regarding claims 9 and 16, Cheng in view of Slemker in view of Perkins teaches the invention substantially as claimed.  Cheng further discloses the lock body (1 including 11 and 12, seq.) having a prosthetic adaptor (off distal end of 12- e.g., figure 2, seq.) defining an internal space having a closed bottom configuration (e.g., closed via plug 35; e.g., paragraphs [0026]-[0027], [0030] and [0033]; figures, etc.).
Cheng is further silent regarding the internal space with the closed bottom configuration accommodates the attachment pin when the attachment pin is inserted into the lock body substantially as claimed.
In the same field of endeavor, namely prosthetic socket systems, Slemker expressly teaches that it is known in the prosthetic socket art to take into consideration that accommodation of variation of overall height dependent on amputation height (e.g., paragraphs [0088]-[0089]).  In at least the embodiment of figure 12, Slemker shows a prosthetic adaptor including an internal space for accommodating an attachment pin when the attachment pin is inserted into a lock body in order to accommodate the needs of a user who requires a smaller overall prosthetic height (e.g., figure 12; paragraphs [0088]-[0089]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the prosthetic adaptor of Cheng such that the prosthetic adaptor defines an internal space for accommodating the attachment pin when the attachment pin is inserted in the lock body, as taught and/or suggested by Slemker in order to accommodate the needs of a user who requires a smaller overall prosthetic height with predictable results and a reasonable expectation for success.
Regarding claim 10, Cheng in view of Slemker in view of Perkins, as applied above, further teaches the lock body (1, seq. of Cheng) is arranged to provide a seal (including 310 of system of Slemker) around a mechanical lock formed between the lock body (1) and the attachment pin (13) (e.g., figures, paragraphs [0026]-[0030] of Cheng in view of use of sealing and valve spool system of Slemker, as applied above).
Regarding claim 15, Cheng discloses the release mechanism (including 21) includes a rod arranged to releasably engage with the locking device (2) (e.g., figures; and paragraphs [0026] and [0030]).
Regarding claim 20, Cheng discloses the distal end of the prosthetic liner (6) defines one or more flow channels arranged to permit air to flow between the distal end of the prosthetic liner (6) and the prosthetic lock assembly (1) (e.g., figures 3, 4, 7 and 8).
Regarding claim 21, as described supra, Cheng in view of Slemker in view of Perkins teaches the invention substantially as claimed. Cheng in view of Slemker in view of Perkins is simply silent regarding the release force value for the supplementary springs.  Thus, Cheng in view of Slemker in view of Perkins is silent regarding the first and second supplementary spring members provide a release force less than 60N substantially as claimed.  The release force of the first and second supplementary springs is a result effective variable that must be selected by one of ordinary skill in the art at the time of the effective filing date of the claimed invention to result in a reasonable force that can be overcome during release button and insertion of the attachment pin, yet strong enough to provide the biasing force in the second direction opposite the first direction for function of the device.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.04.  Thus, it would have been obvious sot one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use first and second supplementary spring members that provide a release force less than 60N  in order to select a reasonable spring force for operation of the device with predictable results and a reasonable expectation of success.
Regarding claims 22, Slemker in the invention of Cheng in view of Slemker in view of Perkins teaches the first one-way valve is arranged so as to be fully capable of being connected to a pump system (e.g., see at least paragraphs [0115]-[0122; and figures 16 and 25-27 of Slemker).  Note the pump system is not positively claimed.
Regarding claim 23, Slemker n the invention of Cheng in view of Slemker in view of Perkins teaches the second one-way valve is arranged as a one-way expulsion valve, only permitting fluid to be expelled out of the chamber (24 of Cheng) (e.g., see at least paragraph [0115] of Slemker).
Regarding claim 24, for at least the reasons discussed with regard to independent claim 1 above, and based at least on legal precedent set forth by In re Japikse, 86 USPQ 70, it would have been obvious to one of ordinary skill in the art at the time of the invention to select a valve location/configuration for the pair of valves that are parallel to one another and open on a same side of the lock body as an obvious matter of design choice that does not inhibit the function of the device and is among a finite number of selectable valve locations in the lock body with predictable results and a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jonsson et al. U.S. patent no. 10,420,657 teaches adjustable sealing bands substantially as disclosed, but not claimed with regard to Applicant’s elected (based on restriction, election of specie G) invention (e.g., figures).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/MARCIA L WATKINS/Primary Examiner, Art Unit 3774